Title: To John Adams from Joseph Ward, 20 June 1777
From: Ward, Joseph
To: Adams, John


     
      Sir
      In Camp, June 20th, 1777
     
     Yesterday the Enemy retreated back to Brunswick; they were followed and fired on by a small party that happened to be near them. Since they came from Brunswick, the fourteenth Instant we have killed about twenty and taken three Officers, three Light Horse, and three or four privates. All is quiet at present. Our Army is reinforced fast, by the New England Troops from Peekskill; and by the militia of this State, who have shewn a great deal of spirit on this occasion, and I wish to have it known that they took several of the prisoners above mentioned, viz a Captain and Lieutenant of the British Grenadiers, and some Light Horse; to their honour be it remembered, the militia were eager for action. But the time is not yet come for Howe’s destruction;—however I trust it does not slumber. I did expect something very serious would have taken place before this hour when Howe came to Somerset, as I apprehended from the extent of his lines, and the detached State of his Troops, we might attack and carry one part before it could be supported by another, and without any hazard of a general defeat on our side; but I conceive the Generals thought it most prudent to collect a larger force before anything great was attempted. I was afraid we should lose the game, as such opportunities have commonly swift wings; but if “Whatever is, is right,” this must be right also. It was easy to see Howe’s design in this movement, as he had not a force sufficient to attempt going to Philadelphia, he must therefore try to draw us into a field most advantageous for him and if possible destroy our Army by one decisive battle; and to lure us he encamped in several Divisions at some distance from each other, thinking I suppose that he could bring all his troops to action in case we attacked any one Division; but in this I conceive we might have out generalled him, and cut off one before he could have brought the others up. Caution is good, at all times, and essential in Generalship, but like some other good things it may be over acted, and he that will run no hazard of being defeated will (I believe) never defeat his Enemy.
     Howe’s excursion was about six or seven miles from Brunswick, and as usual he marked his way with destruction, robbing plundering and abusing the miserable Inhabitants, and on his retreat he burnt a number of houses; thus ended his expedition. What he or we may do next is hard to say, but time will tell the matter.
     The fluctuating unsettled state of the Troops perplexes the business of my Department exceedingly, they have so much duty to do that it is difficult to make them attend sufficiently to this new additional duty, and the other being often of more immediate importance this must be deferred until the safety of the Army is secured; a great number of Officers are absent, in some Companies there is not one Officer, but in these there is but a small number of men; the men come into Camp in small detachments of Companies, and of Regiments, and join their Corps in so many different times that a muster Roll taken this day would not be the state of the same  or Company tomorrow; by reason of these and  other things that might be mentioned, the Army cannot be completely mustered for months to come. However I hope soon to make as perfect a Return of the muster Rolls for the month of May as circumstances would allow to be taken; every future muster will be I trust more easy to obtain, and more correct, as the Corps will be more formed and the Officers be acquainted with their duty. I have not yet received any Returns from the Muster Masters in the other Departments; they write me and complain of the same difficulties that attend the Troops here. It may perhaps answer a good purpose at present, although the Muster Rolls cannot be perfect, by checking those Officers who are apt to make out their pay Rolls for too many men. In many Company Rolls are inserted an amazing number of Deserters, so great as hath almost inclined me to suspect there was dishonesty, but the Officers affirmed the Rolls were sacredly true,—and “Officers are men of honor.” Experience confirms me in the opinion which I ever entertained of my Department, that it will neither bring me fortune nor fame; however, we ought to act from higher motives, and if it procures me any satisfaction worthy of a patriotic mind, I ought to be content.
     I am perfectly happy in one respect, I do not want promotion, and with respect to this there is a perfect calm in my soul. I wish I felt as easy with regard to the promotion of our Country. I have no doubt but time will bring all our national plans to maturity, and give us peace with Independence; but many of the wheels in the great public Machine move extremely slow.
    